PROSPECTUS SUPPLEMENT(To Prospectus dated November 5, 2007) (Approximate) IndyMac MBS, Inc. Depositor Sponsor, Seller and Servicer IndyMac IMJA Mortgage Loan Trust 2007-A4 Issuing Entity Distributions are payable monthly on the 25th day of each month, beginning January 25, 2008 The issuing entity will issue certificates, including the following classes of certificates that are offered pursuant to this prospectus supplement and the accompanying prospectus: Class Initial ClassCertificate Balance/Initial NotionalAmount(1) Pass-ThroughRate(2) Class Initial ClassCertificate Balance/Initial NotionalAmount(1) Pass-ThroughRate(2) Class A-1 $ 158,770,000 6.25% Class A-R $ 100 6.25% Class A-2 $ 11,601,900 6.25% Class B-1 $ 7,491,000 6.25% Class PO $ 733,508 (3) Class B-2 $ 1,370,000 6.25% Class A-X $ 18,464,687 (4) 6.50% Class B-3 $ 913,000 6.25% Consider carefully the risk factors beginning on page S-17 in this prospectus supplement and on page 5 in the prospectus. The certificates represent obligations of the issuing entity only and do not represent an interest in or obligation of IndyMac MBS, Inc., IndyMac Bank, F.S.B. or any of their affiliates. This prospectus supplement may be used to offer and sell the offered certificates only if accompanied by a prospectus. (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 5%. (2) The classes of certificates offered by this prospectus supplement, together with their initial ratings, are listed in the tables under SummaryDescription of the Certificates beginning on page S-7 of this prospectus supplement. (3) The Class PO Certificates are principal only certificates and will not bear interest. (4) The Class A-X Certificates are interest only, notional amount certificates. The initial notional amount for the notional amount certificates is set forth in the table above but is not included in the aggregate class certificate balance of the certificates offered. This prospectus supplement and the accompanying prospectus relate only to the offering of the certificates listed above and not to the other classes of certificates that will be issued by the issuing entity. The certificates represent interests in a pool of primarily 30-year conventional, fixed rate mortgage loans secured by first liens on one- to four-family residential properties. Credit enhancement for the offered certificates will consist of subordination. The credit enhancement for each class of offered certificates varies. Not all credit enhancement is available for every class. The credit enhancement for the certificates is described in more detail in this prospectus supplement. The offered certificates are not bank accounts and are not insured by the FDIC or any other governmental entity. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus supplement or the prospectus. Any representation to the contrary is a criminal offense. Credit Suisse Securities (USA) LLC will offer the Class A-1, Class A-X and Class A-R Certificates to the public at varying prices to be determined at the time of sale. The proceeds to the depositor from the sale of these certificates are expected to be approximately 101.65% of the aggregate class certificate balance of these certificates, plus accrued interest, before deducting expenses. The Class A-2, Class PO, Class B-1, Class B-2 and Class B-3 Certificates will not be purchased by Credit Suisse Securities (USA) LLC but will be transferred to the seller or one of its affiliates on the closing date as partial consideration for the sale of the mortgage loans to the depositor. See Method of Distribution in this prospectus supplement. The offered certificates (other than the Class A-R Certificates) will be available for delivery to investors on or about December 28, 2007 in book-entry form through the facilities of The Depository Trust Company and the Euroclear System, and, upon request, through Clearstream, Luxembourg. Credit Suisse December 26, 2007 TABLE OF CONTENTS Prospectus Supplement Page Summary S-5 Issuing Entity S-5 Depositor S-5 Sponsor, Seller and Servicer S-5 Trustee S-5 Pooling and Servicing Agreement S-5 Cut-off Date S-5 Closing Date S-5 The Mortgage Loans S-5 Description of the Certificates S-7 Designations S-9 Record Date S-9 Denominations S-9 Registration of Certificates S-9 Distribution Dates S-9 Interest Distributions S-9 Allocation of Net Interest Shortfalls S-10 Principal Distributions S-10 Amounts Available for Distributions on the Certificates S-11 Servicing Compensation S-11 Priority of Distributions Among Certificates S-12 Allocation of Realized Losses S-13 Credit Enhancement S-13 Advances S-14 Required Repurchases, Substitutions or Purchases of Mortgage Loans S-14 Optional Termination S-14 Tax Status S-14 ERISA Considerations S-14 Legal Investment S-14 Summary of Transaction Parties S-16 Risk Factors S-17 The Mortgage Pool S-27 General S-27 Assignment of the Mortgage Loans S-36 The Seller S-37 Origination Process S-37 Underwriting Process S-38 Representations by Seller; Repurchases, etc. S-40 Servicing of the Mortgage Loans S-41 The Servicer S-41 Servicing Compensation and Payment of Expenses S-41 Adjustment to Servicing Compensation in Connection with Certain Prepaid Mortgage Loans S-42 Advances S-42 Certain Modifications and Refinancings S-43 Prepayment Charges S-43 Default Management Services S-44 The Sponsor S-44 Static Pool Data S-44 The Depositor S-45 The Issuing Entity S-45 The Trustee S-45 Description of the Certificates S-47 General S-47 Calculation of Class Certificate Balance S-49 Notional Amount Certificates S-49 Book-Entry Certificates S-50 Payments on Mortgage Loans; Accounts S-54 Investments of Amounts Held in Accounts S-55 Fees and Expenses S-56 Distributions S-58 Priority of Distributions Among Certificates S-58 Interest S-59 Principal S-60 Allocation of Losses S-65 Structuring Assumptions S-67 Reports to Certificateholders S-68 Voting Rights S-68 Termination of the Issuing Entity; Optional Termination S-68 Certain Matters Regarding the Servicer, the Depositor and the Seller S-69 Restrictions on Transfer of the Class A-R Certificates S-70 Restrictions on Investment, Suitability Requirements S-70 Yield, Prepayment and Maturity Considerations S-70 General S-70 Prepayment Considerations and Risks S-71 Sensitivity of the ClassA-X Certificates S-72 Sensitivity of the Class PO Certificates S-73 Weighted Average Lives of the Certificates S-74 Decrement Tables S-74 Final Scheduled Distribution Date S-77 The Subordinated Certificates S-77 Credit Enhancement S-78 Subordination S-78 Legal Proceedings S-79 Material Federal Income Tax Consequences S-79 Taxation of the Regular Certificates S-80 Tax Treatment of Offered Certificates For Certain Purposes S-81 Taxation of the Residual Certificates S-81 ERISA Considerations S-81 Method of Distribution S-83 Use of Proceeds S-84 Legal Matters S-84 Ratings S-84 Index of Defined Terms S-86 S-2 Prospectus Page Important Notice About Information in This Prospectus and Each Accompanying Prospectus Supplement 4 Risk Factors 5 Limited Source of Payments  No Recourse to Sellers, Depositor or Servicer 5 Credit Enhancement May Not Be Sufficient to Protect You from Losses 6 Losses on Balloon Payment Mortgages Are Borne by You 6 Multifamily Lending 6 Junior Liens 7 Partially Unsecured Loans 8 Home Equity Lines of Credit 8 Nature of Mortgages 9 Your Risk of Loss May Be Higher Than You Expect If Your Securities Are Backed by Partially Unsecured Home Equity Loans 13 Impact of World Events 13 You Could Be Adversely Affected by Violations of Environmental Laws 14 Ratings of the Securities Do Not Assure Their Payment 14 Book-Entry Registration 16 Pre-Funding Accounts Will Not Be Used to Cover Losses on the Loans 16 Unused Amounts on Deposit in Any Pre-Funding Account Will Be Paid as Principal to Securityholders 16 Secondary Market for the Securities May Not Exist 16 Bankruptcy or Insolvency May Affect the Timing and Amount of Distributions on the Securities 17 Holders of Original Issue Discount Securities Are Required to Include Original Issue Discount in Ordinary Gross Income as It Accrues 18 The Principal Amount of Securities May Exceed the Market Value of the Issuing Entity Assets 18 The Issuing Entity 19 The Mortgage LoansGeneral 20 Agency Securities 25 Private Mortgage-Backed Securities 30 Substitution of Issuing Entity Assets 32 Available Information 32 Incorporation of Certain Documents by Reference; Reports Filed with the SEC 32 Reports to Securityholders 33 Use of Proceeds 34 The Depositor 34 Mortgage Loan Program 35 Underwriting Standards 35 Underwriting Process 35 Qualifications of Sellers 36 Representations by Sellers; Repurchases 36 Static Pool Data 37 Description of the Securities 38 General 39 Distributions on Securities 41 Advances 42 Mandatory Auction 43 Categories of Classes of Securities 43 Indices Applicable to Floating Rate and Inverse Floating Rate Classes 45 Book-Entry Securities 49 Global Clearance, Settlement And Tax Documentation Procedures 52 Exchangeable Securities 56 Credit Enhancement 58 General 58 Subordination 58 Letter of Credit 59 Mortgage Pool Insurance Policies 59 Special Hazard Insurance Policies 60 Bankruptcy Bonds 61 Reserve Fund 61 Cross Support 62 Insurance Policies, Surety Bonds and Guaranties 62 Over-Collateralization 62 Financial Instruments 63 Deposit Agreements 63 Yield and Prepayment Considerations 63 Prepayment Standards or Models 66 Yield 66 The Agreements 66 Assignment of Issuing Entity Assets 66 Payments on Issuing Entity Assets; Deposits to Security Account 69 Pre-Funding Account 71 Collection Procedures 72 The Surety Provider 73 Hazard Insurance 73 Realization upon Defaulted Mortgage Loans 74 Servicing and Other Compensation and Payment of Expenses 78 Evidence as to Compliance 78 List of Securityholders 79 Certain Matters Regarding the Servicer and the Depositor 79 Events of Default 80 S-3 Amendment 82 Termination; Optional Termination 83 The Trustee 84 Certain Legal Aspects of the Mortgage Loans 84 General 84 Foreclosure and Repossession 85 Rights of Redemption 87 Anti-Deficiency Legislation and Other Limitations on Lenders 88 Environmental Risks 88 Due-on-sale Clauses 90 Prepayment Charges 90 Applicability of Usury Laws 90 Servicemembers Civil Relief Act 90 Material Federal Income Tax Consequences 91 General 91 Taxation of Debt Securities 91 REMIC Securities 99 Tax Status as a Grantor Trust Final Trust Reporting Regulations Tax Characterization of the Issuing Entity as a Partnership Tax Consequences to Holders of the Notes Tax Consequences to Holders of the Certificates Tax Return Disclosure and Investor List Requirements State Tax Considerations ERISA Considerations Exemptions Available to Debt Instruments Underwriter Exemption Legal Investment Method of Distribution Legal Matters Financial Information Rating Index of Principal Terms S-4 Summary This summary highlights selected information from this document and does not contain all of the information that you need to consider in making your investment decision. To understand all of the terms of an offering of the certificates, carefully read this prospectus supplement and the accompanying prospectus. While this summary contains an overview of certain calculations, cash flow priorities and other information to aid your understanding, you should read carefully the full description of these calculations, cash flow priorities and other information in this prospectus supplement and the accompanying prospectus before making any investment decision. Issuing Entity IndyMac IMJA Mortgage Loan Trust 2007-A4, a common law trust formed under the laws of the State of New York. See The Issuing Entity in this prospectus supplement. Depositor IndyMac MBS, Inc., a Delaware corporation, and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. See The Depositor in this prospectus supplement and the prospectus. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank. Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association. The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at Deutsche Bank National Trust Company c/o DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention: Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07J4, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of December 1, 2007 among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of December 1, 2007 and the origination date of that mortgage loan. Closing Date On or about December 28, 2007. The Mortgage Loans The mortgage pool will consist primarily of 30-year conventional fixed rate mortgage loans secured by first liens on one-to-four family residential properties. The depositor believes that the information set forth in this prospectus supplement regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this prospectus supplement. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this prospectus supplement. As of the cut-off date, the mortgage loans had the following characteristics: Aggregate Current Principal Balance Weighted Average Mortgage Rate 7.121% Range of Mortgage Rates 5.250% to 8.750% Average Current Principal Balance Range of Current Principal Balances to $2,242,412 Weighted Average Original Loan-to-Value Ratio 73.94% S-5 Weighted Average Original Term to Stated Maturity 360 months Weighted Average FICO Credit Score Weighted Average Remaining Term to Stated Maturity 358 months Geographic Concentrations in excess of 10%: California 47.40% New York 15.00% See The Mortgage Pool in this prospectus supplement. S-6 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance / Initial Notional Amount (1) Type Month of Final Scheduled Distribution Date (2) Month of Modeled Final Scheduled Distribution Date (3) Initial Rating (Moodys/S&P)(4) Offered Certificates A-1 Senior /Super Senior/Fixed Pass-Through Rate February 2038 October 2037 Aaa /AAA A-2 Senior/Support/Fixed Pass-Through Rate February 2038 October 2037 Aa1 /AAA A-X $18,464,687 Senior/Fixed Amount/Interest Only/Variable February 2038 October 2037 Aaa /AAA Pass-Through Rate PO Senior/Principal Only February 2038 September 2037 Aaa /AAA A-R Senior/REMIC Residual February 2038 January 2008 Aaa/AAA B-1 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/AA B-2 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/A B-3 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/BBB Non-Offered Certificates (6) B-4 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/BB B-5 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/B B-6 Subordinate/Fixed Pass-Through Rate February 2038 October 2037 NR/NR P Prepayment Charges (7) N/A N/A NR/NR L N/A Late Payment Fees (8) N/A N/A NR/NR This amount is subject to a permitted variance in the aggregate of plus or minus 5% depending on the amount of mortgage loans actually delivered on the closing date. The final scheduled distribution date was determined as described in  Yield, Prepayment and Maturity Considerations  in this prospectus supplement. The modeled final distribution date is based upon (a) an assumed rate of prepayments equal to 300% PSA, (b) the modeling assumptions described under  Description of the CertificatesStructuring Assumptions  in this prospectus supplement and (c) the assumption that the optional termination is not exercised by the servicer as described in this prospectus supplement under  Description of the CertificatesTermination of the Issuing Entity; Optional Termination . The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poors, a division of The McGraw-Hill Companies, Inc. ( S&P ) and Moodys Investors Service, Inc. ( Moodys ). A rating is not a recommendation to buy, sell or hold securities. These ratings may be lowered or withdrawn at any time by either of the rating agencies. See Ratings in this prospectus supplement. The notional amount of the Class A-X Certificates will be calculated as described in this prospectus supplement under Description of the CertificatesNotional Amount Certificates. The Class B-4, Class B-5, Class B-6, Class P and Class L Certificates are not offered by this prospectus supplement. Any information contained in this prospectus supplement with respect to these certificates is provided only to permit a better understanding of the offered certificates. The Class P Certificates will be entitled to receive all prepayment charges collected on the mortgage loans. The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans. S-7 The certificates will also have the following characteristics: Class Initial Pass-Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates A-1 6.25% 6.25% calendar month (2) 30/360 (3) A-2 6.25% 6.25% calendar month (2) 30/360 (3) A-X 6.50% 6.50% calendar month (2) 30/360 (3) PO A-R 6.25% 6.25% calendar month (2) 30/360 (3) B-1 6.25% 6.25% calendar month (2) 30/360 (3) B-2 6.25% 6.25% calendar month (2) 30/360 (3) B-3 6.25% 6.25% calendar month (2) 30/360 (3) Non-Offered Certificates B-4 6.25% 6.25% calendar month (2) 30/360 (3) B-5 6.25% 6.25% calendar month (2) 30/360 (3) B-6 6.25% 6.25% calendar month (2) 30/360 (3) P L Reflects the expected pass-through rate as of the closing date. The interest accrual period for any distribution date will be the calendar month preceding that distribution date. Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. The Class PO Certificates are not entitled to any distributions of interest. See Description of the Certificates in this prospectus supplement. The Class P and Class L Certificates will not accrue any interest. S-8 D esignations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates: Designation Class of Certificates Senior Certificates Class A-1, Class A-2, Class A- X, Class PO and Class A-R Certificates Subordinated Class B-1, Class B-2, Class B-3, Certificates Class B-4, Class B-5 and Class B-6 Certificates Notional Amount Certificates Class A-X Certificates Principal Only Certificates Class PO Certificates Super Senior Certificates Class A-1 Certificates Support Certificates Class A-2 Certificates Offered Certificates Senior Certificates and Class B-1, Class B-2 and Class B-3 Certificates R ecord Date The record date for any distribution date and any class of certificates is the last business day of the month immediately preceding the month of that distribution date. D enominations The Class A-1 Certificates: $1,000 and multiples of $1. The Class A-2 Certificates: $25,000 and multiples of $1. The Class A-X, Class PO, Class B-1, Class B-2 and Class B-3 Certificates: $100,000 and multiples of $1. Class A-R Certificates: $100. R egistration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form . Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and the Euroclear System in Europe and, upon request, through Clearstream, Luxembourg in Europe. Class A-R Certificates: Fully registered certificated form . The Class A-R Certificates will be subject to certain restrictions on transfer described in this prospectus supplement and as more fully provided for in the pooling and servicing agreement. See Description of the Certificates  Book-Entry Certificates and  Restrictions on Transfer of the Class A-R Certificates in this prospectus supplement. D istribution Dates We will make distributions on the 25 th day of each month. If the 25 th day of a month is not a business day, then we will make distributions the next business day. The first distribution is scheduled for January 25, 2008. I nterest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table on page S-8. On each distribution date, to the extent funds are available, each interest-bearing class of certificates will be entitled to receive:  interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance or notional amount, as applicable, immediately prior to that distribution date; plus  any interest remaining unpaid from prior distribution dates; minus  any net interest shortfalls allocated to that class for that distribution date. The Class PO
